  Case: 4:20-cv-00588-RLW Doc. #: 14 Filed: 05/03/20 Page: 1 of 4 PageID #: 104



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

LAUREN HAWSE, et al.,                                )
                                                     )
              Plaintiffs,                            )
                                                     )   Case No. 4:20cv588 RLW
      vs.                                            )
                                                     )
SAM PAGE, M.D. et al.,                               )
                                                     )
              Defendants.                            )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Sam Page, M.D., and Emily Doucette, M.D.’s Motion

to Modify Expedited Briefing and Hearing Schedule (ECF No. 10). This matter is fully briefed

and ready for disposition.

       On April 28, 2020, Plaintiffs Lauren Hawse, Frank R. O’Brien, and Jean M. O’Brien

(hereinafter, “Plaintiffs”) filed their Complaint (ECF No. 1) and Motion for Expediated Hearing

and Motion for Temporary Restraining Order (ECF No. 2) against Sam Page, M.D., County

Executive for St. Louis County, Missouri, and Emily Doucette, Director of the St. Louis County

Public Health Department (hereinafter, “Defendants”).       The Complaint purports to present “a

facial constitutional challenge to the COVID-19 pandemic ‘stay at home’ order of the St. Louis

County Department of Public Health (‘Order’), because it (a) deprives plaintiffs of their liberty

without due process of law, (b) prohibits plaintiffs’ free exercise of religion by banning religious

services attended by more than 10 persons while permitting all manner of secular and

commercial activities without similar restrictions, and (c) abridges plaintiffs’ right of peaceable

assembly in groups of more than 10 persons.” (ECF No. 1, ¶1). Plaintiffs requested a hearing on

April 30, 2020. (ECF No. 3).
    Case: 4:20-cv-00588-RLW Doc. #: 14 Filed: 05/03/20 Page: 2 of 4 PageID #: 105



        On April 29, 2020, this case was assigned to the Honorable Ronnie L. White. On April

30, 2020, the Court established a briefing schedule and set a hearing on Plaintiffs’ Motion for

Temporary Restraining Order based upon the filings before the Court at that time, as well as the

Court and the parties’ schedules. (ECF No. 5). The Court scheduled a telephonic hearing on

Plaintiffs’ Motion for Temporary Restraining Order for Thursday, May 7, 2020 at 10:30 a.m.

        On April 30, 2020 at 11:20 p.m., Plaintiffs filed their Memorandum in Support of their

Motion for Temporary Restraining Order. (ECF No. 6).1 On May 1, 2020, co-counsel entered

on behalf of Defendants and filed the Motion to Modify Expedited Briefing and Hearing

Schedule (ECF No. 10). Defendants ask the Court to impose a staggered briefing schedule to

allow the Court to consider whether Plaintiffs have standing to bring this lawsuit prior to

considering the merits of this action and to move the hearing date to May 14, 2020. On that

same evening, Plaintiffs filed their Opposition to Defendants’ Motion to Modify Expedited

Briefing and Hearing Schedule. (ECF No. 13). Plaintiffs oppose moving the date for the hearing

on the Temporary Restraining Order and claim any postponement would be prejudicial.

Plaintiffs propose simultaneous briefing of the standing and the merits issues and retaining the

present hearing date.

        “It is well established that standing is a jurisdictional prerequisite that must be resolved

before reaching the merits of a suit.” City of Clarkson Valley v. Mineta, 495 F.3d 567, 569 (8th

Cir. 2007) (citing McCarney v. Ford Motor Co., 657 F.2d 230, 233 (8th Cir.1981)). The Eighth

Circuit has held that “standing is a ‘threshold inquiry’ that ‘eschew evaluation on the merits.’”

McCarney, 657 F.2d at 233 (quoting Coal. for Env't v. Volpe, 504 F.2d 156, 168 (8th Cir. 1974);

Miller v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 933 (8th Cir. 2012) (citing Steel Co. v.

1
  Plaintiffs had not informed the Court that they intended to file a Memorandum in Support of
their Motion for Temporary Restraining Order when the parties were discussing the briefing
schedule.

                                             2
 Case: 4:20-cv-00588-RLW Doc. #: 14 Filed: 05/03/20 Page: 3 of 4 PageID #: 106



Citizens for a Better Env't, 523 U.S. 83, 94–96, 101(1998)(“Whether there is Article III standing

is always an antecedent question.”). In keeping with this legal precedent, the Court orders the

parties to brief the threshold issue of standing on an expedited basis. If the Court determines that

Plaintiffs have standing, then the parties will address the merits of Plaintiffs’ Motion for

Temporary Restraining Order. The Court further holds that the additional briefing time will

minimally prejudice Plaintiffs, particularly because only one weekend of services will be

affected. In contrast, the Court finds that the benefit of additional time for the parties to address

the standing issue and for the Court to consider the legal argument related to standing outweigh

any prejudice to Plaintiffs.

       Accordingly,

       IT IS HEREBY ORDERED that Sam Page, M.D. and Emily Doucette, M.D.’s Motion

to Modify Expedited Briefing and Hearing Schedule (ECF No. 10) is GRANTED, in part, and

the following schedule shall apply:

       (a) Defendants’ Motion to Dismiss regarding the issue of standing to be filed by 12:00
           p.m. on Monday, May 4, 2020;

       (b) Plaintiffs’   Opposition to Defendants’ Motion to Dismiss regarding the issue of

           standing to be filed by 12:00 p.m. on Wednesday, May 6, 2020;

       (c) Defendants’ Opposition to Plaintiffs’ Motion for Temporary Restraining Order to be
           filed, if necessary, by 5:00 p.m. Monday, May 11, 2020;

       (d) The parties’ Proposed Orders regarding Plaintiffs’ Motion for Temporary Restraining
           Order to be filed, if necessary, by 5:00 p.m. Tuesday, May 12, 2020;




                                             3
 Case: 4:20-cv-00588-RLW Doc. #: 14 Filed: 05/03/20 Page: 4 of 4 PageID #: 107




       (e) Plaintiffs’   Reply in support of their Motion for Temporary Restraining Order to

          Defendants’ Motion to Dismiss regarding the issue of standing to be filed no later

          than 9:00 a.m. Wednesday, May 12, 2020; and

       (f) A hearing on Plaintiffs’ Motion for TRO, if necessary, to be held on Thursday, May
          14, 2020 at 10:30 a.m.

Dated this 3rd day of May, 2020.

                                                /s/ Ronnie L. White
                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                            4
